 



Exhibit 10.2
LICENSE AGREEMENT BETWEEN VCM AND RVLI
     This License Agreement (“Agreement”), effective January 23, 2008, is
entered into by and between Value City of Michigan, Inc., a Michigan
corporation, located and doing business at 36901 Warren Road, Westland, Michigan
48185 (“VCM”) and Retail Ventures Licensing, Inc., a Delaware corporation,
located and doing business at 3241 Westerville Road, Columbus, Ohio 43224
(“RVLI”).
     WHEREAS, RVLI desires to obtain a license from VCM under the trademarks,
trade names and symbols set out in Exhibit A hereto (“the Marks”) solely for use
in connection with the goods set out in Exhibit B hereto (“the Goods”); and
     WHEREAS, VCM desires to license RVLI under the Marks solely for use in
connection with the Goods.
     NOW, THEREFORE, the parties hereby agree as follows:
     1. For valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, VCM hereby grants to RVLI a perpetual, non-exclusive,
non-transferable, royalty-free license to use the Marks and to enjoy the
goodwill symbolized thereby in connection with the marketing, promotion,
distribution, offer for sale and sale of the Goods, such license to be valid
only within the United States (the “Territory”).
     2. Upon prior written notice to VCM, this Agreement is assignable, and the
Marks and registrations thereof and applications therefor sublicensable, by RVLI
to its affiliates, including Filene’s Basement, Inc. RVLI may also assign this
Agreement to a purchaser of substantially the entire of any of Retail Ventures,
Inc.’s retail department store businesses. RVLI must notify VCM of the
assignment in writing, and any such assignee must expressly agree in writing in
a form satisfactory to VCM to be bound by

Page 1 of 7



--------------------------------------------------------------------------------



 



the terms of this Agreement. Other than as provided herein, RVLI may not assign
or sublicense the license granted in this Agreement. This Agreement is freely
assignable by VCM.
     3. RVLI and its sub-licensee(s) shall use the Marks solely in connection
with the Goods, and to such additional goods as VCM agrees, at its sole
discretion and upon written request by RVLI, to be added to Exhibit B.
     4. If, after the Marks are placed into use, RVLI and/or its sub-licensee(s)
cease or intend to cease use of any of the Marks for more than forty-five
(45) days, RVLI shall notify VCM of that decision in writing. If, after the
Marks are placed into use, RVLI and/or its sub-licensee(s) cease to use of any
of the Marks for more than forty-five (45) days, the license with respect to
such Mark(s) shall be terminated.
     5. RVLI acknowledges that the continued maintenance of the significance and
value of the Marks and their associated goodwill, the continued maintenance of
the quality standards, and the merchandising of products associated with the
Marks, are all essential elements of the license granted herein. Accordingly,
RVLI agrees:
     a. that it will maintain the quality of all goods sold under the Marks at
the same level as are being maintained as of the effective date of this
Agreement, that it will do nothing that will degrade or bring into ill repute
any of the Marks, that the goods sold under the Marks shall meet quality
specifications supplied by VCM, if any, and that it shall in all reasonable ways
aid VCM to exercise quality control over the Goods sold by RVLI under the Marks;
     b. VCM, or its duly authorized representatives, shall have the right upon
reasonable notice during regular business hours, not to exceed once per calendar
year per

Page 2 of 7



--------------------------------------------------------------------------------



 



facility, to inspect the retail and manufacturing business operations of RVLI
and/or its sub-licensee(s) to the extent they relate to the Goods being
marketed, distributed, offered for sale and/or sold under the Marks for
compliance with the quality specifications, such inspection to be at VCM’s
expense; and
     c. all products made available under the Marks shall be manufactured, sold,
marketed, advertised and rendered in compliance with all applicable laws, rules
and regulations.
     6. In the event VCM determines, through an inspection or otherwise, that
RVLI and/or its sub-licensee(s) are not in compliance with the quality
requirements of paragraph 5 of this Agreement, including the requirement that
RVLI will do nothing that will degrade or bring into ill repute any of the
Marks, VCM shall notify RVLI in writing of the determination and specify the
basis of the determination. RVLI shall have sixty (60) days from receipt of the
written notice in which to correct the non-compliance identified in the written
notice. In the event RVLI and/or its sub-licensee(s) fail to correct the
non-compliance within sixty (60) days, VCM has the right, but not the
obligation, to terminate this Agreement, such termination to be provided in
writing.
     7. RVLI acknowledges VCM’s exclusive ownership of, and the validity of, the
Marks, and agrees that it will not, during the term of this Agreement or
thereafter, contest or question VCM’s ownership of, or the validity of, the
Marks. RVLI also acknowledges that any such rights, and all goodwill relating to
the Marks, which may arise in connection with RVLI’s use of the Marks shall
inure to the benefit of and be the property of VCM. RVLI further agrees not to
register or attempt to register any of the Marks, or any derivative or
confusingly similar mark thereto, anywhere in the world.

Page 3 of 7



--------------------------------------------------------------------------------



 



     8. Whenever requested by VCM during the Agreement, RVLI and/or its
sub-licensee(s) shall execute such documents or applications VCM may deem
necessary to confirm VCM’s ownership of all such rights, to maintain the
validity of the Marks, or to obtain or maintain registrations thereof.
     9. In the event RVLI and/or its sub-licensee(s) wish to use a variation or
derivative of one of the Marks, RVLI shall immediately notify VCM in writing of
the variation or derivative. If VCM agrees to such a variation or derivative,
such agreement not to be unreasonably withheld, such variation or derivative
shall be added to the Marks, and Exhibits A and B hereto shall be amended, as
appropriate, to include such variation or derivative under this Agreement and
the license to RVLI.
     10. Subject to the provisions of paragraph 6 of this Agreement, if RVLI
breaches any of the terms and/or conditions of this Agreement, VCM shall provide
written notice of the breach to RVLI. If the breach is not cured within thirty
(30) days from receipt of such notice, VCM shall have the right, but not the
duty, to terminate this Agreement, such termination to be provided in writing.
     11. RVLI hereby indemnifies and holds harmless VCM and its shareholders,
officers, directors and employees from and against any and all claims, actions,
liabilities, losses, and damages (including, without limitation, costs and
expenses and reasonable attorneys’ fees and disbursements) from third parties
arising from (a) the use by RVLI of any of the Marks, (b) RVLI’s use of any
letter, word, symbol, character, design or the like on, affixed to, or used in
connection with Goods other than the Marks by RVLI or its sublicensees, (c) any
alleged defects in the Goods sold under any of the Marks or in the material or
workmanship thereof, or inaccurate or deceptive labeling on or in connection

Page 4 of 7



--------------------------------------------------------------------------------



 



with, the Goods sold under any of the Marks, and (d) any nonconformity to or
non-compliance with any laws pertaining to the design, manufacture, quality,
safety, advertising, promotion or marketing of any of the Goods sold under any
of the Marks. VCM shall provide written notice to RVLI of any such
indemnification within a reasonable time of learning of any event giving rise to
such indemnification obligation.
     12. THE MARKS ARE LICENSED ON AN “AS-IS” BASIS, AND VCM MAKES NO, AND
HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT THERTO,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
     13. Any notice required to be given pursuant to this Agreement shall be in
writing and forwarded by certified or registered mail, return receipt requested,
or delivered by a courier service, such as Federal Express, DHL, or the like,
and shall be sent to the parties at the addresses and to the individuals listed
below:
As to VCM
President
Value City Holdings, Inc.
3241 Westerville Road
Columbus, Ohio 43224
As to RVLI
Julie A. Davis, Esq.
Retail Ventures, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Any notice sent in accordance with the above shall for all purposes be deemed to
be fully given by a party upon the earlier of actual receipt or after three
(3) business days. The

Page 5 of 7



--------------------------------------------------------------------------------



 



individuals and addresses set forth above can be changed by either party
pursuant to written notice as provided in this paragraph.
     14. This Agreement shall be governed by and interpreted under the laws of
the State of Ohio without reference to principles of conflict of laws. Any
controversy arising out of this Agreement shall be resolved in a federal or
state court of competent jurisdiction located in the State of Ohio, City of
Columbus. The parties consent to jurisdiction in such courts and waive any
objection to such venue.
     15. RVLI recognizes that the Marks possess a special and unique character
which makes difficult the assessment of monetary damages which VCM might sustain
by an unauthorized use of the Marks. RVLI recognizes and agrees that irreparable
injury would be caused by RVLI’s unauthorized use, and that injunctive and other
relief, in law and equity, would be appropriate in the event of a breach of this
Agreement by RVLI.
     16. This Agreement is a complete statement of all agreements among the
parties with respect to its subject matter. Any amendment, modification,
alteration, change or waiver, including changes to any of the Exhibits hereto,
must be in writing signed by both parties.
     17. If any provision of this Agreement is for any reason declared to be
invalid or unenforceable, the validity of the remaining provisions shall not be
affected thereby.
     18. This Agreement shall be construed without regard to any presumption or
any other rule requiring construction against the party causing this Agreement
or any part thereof to be drafted.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 6 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective
                                        , 2008.

                              VALUE CITY OF MICHIGAN, INC       RETAIL VENTURES
LICENSING, INC.    
 
                           
By
              By                                  
 
  Name:   James A. McGrady           Name:   James A. McGrady    
 
  Title:   Executive Vice President, Chief Financial Officer, Treasurer and
Secretary           Title:   Vice President    

Page 7 of 7



--------------------------------------------------------------------------------



 



EXHIBIT A
Marks and Federal Registrations and Applications

          Mark   Application No.   Registration No. TODAY’S LIVING   76/261,834
  3,059,244 TODAY’S LIVING   76/977,232   2,929,520 TODAY’S LIVING   76/976,800
  2,872,455 TODAY’S LIVING   76/976,288   2,826,251 TODAY’S LIVING   76/975,660
  2,768,042 TODAY’S LIVING   76/975,259   2,805,664 PREMIER HOTEL LINENS  
78/664,795     CREATIVE LIFESTYLES   76/977,228   2,929,518 CREATIVE LIFESTYLES
  76/976,805   2,877,939 CREATIVE LIFESTYLES   76/976,281   2,826,249 CREATIVE
LIFESTYLES   76/975,662   2,832,922 OUTDOORS BY TODAY’S LIVING   76/559,045  
2,965,831 ALPINE RIDGE   77/093,153     ALPINE RIDGE   75/928,498   2,579,709
ALPINE RIDGE   75/928,483   2,499,088 ALPINE RIDGE   75/737,400   2,579,321
CHEF’S HELPER   76/977,838   3,066,472 CHEF’S HELPER   76/978,589   3,275,971
CHEF’S HELPER   76/541,064     BBQ CLASSICS   76/612,967   2,184,734 BARBECUE
CLASSICS   75/167,791   2,184,734 COACH AND FOUR
(COACH AND FOUR LOGO) [l31064bl3106401.gif]   77/017,958   0,581,571 COACH AND
FOUR   77/017,973     COACH AND FOUR   71/633,531   0,581,571 FREE FALL  
78/722,971   3,349,727 FREE FALL   73/582,912   1,410,638 HOLIDAY MAGIC BY
WONDERLAND TRADITIONS   78/977,490     HOLIDAY MAGIC BY WONDERLAND TRADITIONS  
78/667,366     INTIMATE SECRETS   78/857,986   3,327,632 INTIMATE SECRETS  
75/341,737   2,195,611

Page 1 of 10



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No. J. D. CHRISTOPHER  
75/371,891   2,299,257 LUCA ROSSI   76/569,246   3,022,468 MAZZONI   75/414,191
  2263818 MAZZONI   77/061,036     MAZZONI   76/624,393   3,069,906 WONDERLAND
TRADITIONS   74/703,246   2,067,780 WONDERLAND TRADITIONS   75/222,765  
2,286,915 WITCH’S HAUNT   75/165,507   2,159,620 CI CLUB INTERNATIONAL  
76/607,093     CLUB INTERNATIONAL   73/495,224   1,453,246 U.S.A. CLASSICS  
75/979,351   2,365,350 U.S.A. CLASSICS   75/978,443   2,280,142 FLORENZI  
74/389,832   1,845,683 FLORENZI   75/735,819   2,519,119 FLORENZI   76/559,653  
2,895,022 MERRY GO ROUND KIDS   75/287,826   2,327,082 IOU   74/389,833  
1,852,453 ROSEMARY & IVY   75/155,096   2,098,396 VILLAGE GARDENER   75/201,097
  2,154,321 VILLAGE GARDENER   75/201,096   2,127,874 VILLAGE GARDENER  
75/200,985   2,155,738 VILLAGE GARDENER   75/200,983   2,127,872 VILLAGE
GARDENER   75/060,685   2,102,148 AUTUMN TAPESTRY   78/667,435     MEMPHIS BLUES
  76/604,000   2,259,855 MEMPHIS BLUES   75/287,844   2,259,855 SUSSEX CLOCK
WORKS   78/909,085   3,354,302 STACY LEWIS   76/493,692     T. EDWARDS  
75/287,801   2,251,812 THERMA PLUSH   78/897,916    

EXHIBIT B
Goods For Which The Marks Are Licensed

      Mark   Goods/Services
TODAY’S LIVING
  Decorative water fountains and waterfalls, chair pads; pillows, namely, bath
pillows; bathroom mirrors; clothes

Page 2 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  hangers; nonmetal clothes hooks; shower curtain rods; nonmetal shower curtain
rings; shoe racks and garment racks; masquerade masks for decorative purposes of
cold cast resin, fabric, bone, ivory, plaster, plastic, wax and wood; brushes,
namely, nail, eyebrow; sponges for household purposes; tub stoppers; plungers
for clearing blocked drains; candle accessories, namely, candle rings, and
candle snuffers not of precious metal; plastic laundry baskets; shower caddies;
towel bars; clothes drying racks; shoe trees; ironing boards; shaped ironing
board covers and pads; home furnishings and housewares, namely, cookware,
namely, woks, non-electric pressure cookers; storage containers, namely,
stainless steel pump pots; fabric covers for kitchen appliances; wood floral
sticks with attachments for making artificial floral arrangements; decorative
tassels and cords; plastic and rubber mats, namely bath mats, carpet remnants,
and textile welcome mats; rugs, namely bath rugs, area rugs, rag rugs, oriental
rugs, dhurrie rugs, braided rugs, and kitchen rugs Live floral items, namely
garlands, wreaths, basket arrangements, swags, candle rings, vines, bushes and
stems, and ficus trees, live floral items, namely, centerpieces and bouquets,
and topiaries, framed art pictures and prints, toilet paper holders, textile and
vinyl table napkins; fabric table runners; decorator rounds and toppers for
tables made of lace and/or fabric, artificial floral items, namely, garlands,
wreaths, centerpieces, basket arrangements, bouquets, swags, candle rings,
vines, bushes and stems, topiaries, and ficus trees, Brushes, namely, hair and
cosmetic brushes; glass table tops; non-metal decorative curio boxes; figurines
of earthenware, porcelain or terra cotta; candle accessories, namely, candle
jars; home furnishings and housewares, namely, cookware, namely, roasters and
steamers, tea kettles; decanters; cake plates; gravy boats; porcelain and china
ornaments; wooden, glass and plastic coasters; plates; breadboxes; buckets;
butter dishes; casserole dishes; crocks; ice buckets; salad sets consisting of
various-sized bowls and serving salad tongs; kitchen utensils, gadgets and
serving sets, namely, spoons, ladles, spatulas, turners, ice cream scoopers,
tongs, graters, basters, corn cob holders; kitchen containers, namely, recipe
boxes; canister sets; kitchen caddies; cutlery trays; napkin holders; spice
racks; banana trees; cookie stampers; storage containers, *namely,* carafes, and
bottles sold empty; ceramic pump pots and carafes; wicker goods, namely,
portable meal tray tables, vases, and urns; decorative gifts of china, crystal,
Toiletries, namely, shower gel, body lotion, room fragrances, bubble bath,
non-medicated bath salts, aromatherapy oils, body oils; soap, namely face soap,
deodorant soap, skin soap, shaving soap, antibacterial soap,

Page 3 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  beauty soap; and potpourri ,earthenware, glass, porcelain or terra cotta,
namely, birdcages, and items in the shapes of cars, planes, and animals;
portable ice chests for food and beverages; masquerade masks for decorative
purposes of ceramic, clay dough, china, crystal, earthenware, glass, porcelain
and terra cotta, window decorations, namely, curtains; bedding, namely, homemade
quilts, pillow shams, bed spreads, bed-in-a-bag, comforters, duvet covers, dust
ruffles, mattress pads, bedding protectors, pillow protectors; fabric tub mats;
table cloths not of paper; furniture throws; fabric, namely, cotton fabric,
woolen fabric, nylon fabric, polyester fabric, and rayon fabric; vinyl place
mats, lighting, namely, floor, table, desk lamps, pillows, namely, toss pillows,
floor pillows, and bed pillows; window blinds; window shades; picture frames;
shelves; cabinets; decorative gifts made of wood and polyresin, namely, general
purpose decorative storage cases, jewelry cases, and wooden animals; drapery
hardware, namely, brackets sold as a unit and individually, Figurines made of
stoneware, Kitchen cutlery, namely flatware, knives, forks, spoons, butcher
knives, and kitchen knives; non-electric can openers; carving sets, consisting
of various-sized knives, Nautical-theme home decor items of common metal,
namely, two-dimensional and three-dimensional models in the shape of fish, light
houses, boats, figurines made of metal, brass and copper, Wall decor, namely,
wall mirrors and accent furniture; wall plaques; figurines of wood and
polyresin; wood boxes; wood tables; nautical-theme wooden and polyresin home
decor items, namely, wood fish, model lighthouses, model boats, wooden signs;
laundry hampers made of plastic, wicker, metal, or mesh; drapery hardware,
namely, drapery rods, curtain rods, sconces, sold as a unit and individually,
and planters; decorative trays not of precious metal; candlesticks and
candleholders not of precious metal; sconces not of precious metal; home
furnishings and housewares, namely, bakeware, cookware, namely pans, pots,
carafes, dinnerware, beverageware, ceramic serveware, namely, mugs, non-electric
thermal insulate food and beverage containers not of precious metal; containers
for food, namely, cookie jars; cutting boards; carving boards; bowls; paper
towel holders; waste baskets, wicker planters, wicker goods, namely, baskets,
chests and wine baskets, Window decorations, namely, draperies; bedding, namely,
blankets, bed sheets and bed sheet sets, blanket throws; towels; wash cloths;
towel ensembles, Candles, in the form of pillars, votives, tapers, tea lights,
balls, glow candles, and imbedded candles, namely novelty, basic, aromatherapy,
and candle sets.
 
   
PREMIER HOTEL LINENS
  Bed pillows; plastic facial tissue box covers; bathroom accessories, namely,
bathroom glass holders not of

Page 4 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  precious metal, drinking glasses, beverageware, plastic cups, drinking
vessels, mugs, soap dishes, toothbrush holders, lotion containers with
dispensing pumps, ceramic facial tissue box covers, wastebaskets, covers for
spare toilet paper roll, and toilet paper holders; bed and bath linens, namely,
bed sheets, comforters, throws, blankets, towels, face cloths, bath rugs,
mattress pads, and pillow cases; bath rugs
 
   
CREATIVE LIFESTYLES
  Garment bags for storage; laundry bags, Toilet seats; electric fans; and
lighting, namely, wall, ceiling, and desk lamps; shower heads, decorative water
fountains and waterfalls; electric bread warmers; electric pressure cookers,
chair pads; pillows, namely, toss pillows, floor pillows, bath pillows, and bed
pillows; window blinds; window shades; picture frames; clothes hangers; wall
decor, namely wall mirrors; wall plaques; wood boxes; laundry hampers made of
plastic, metal, or mesh; nonmetal clothes hooks; shower curtain rods; nonmetal
shower curtain rings; shelves; cabinets; decorative gifts made of wood and
polyresin, namely, jewelry cases; shoe racks; drapery hardware, namely, drapery
rods, curtain rods, brackets, sconces, sold as a unit and individually;
masquerade masks for decorative purposes of cold cast resin, fabric, bone,
ivory, plaster, plastic, wax and wood, wicker goods, namely, baskets and wine
baskets, laundry hampers made of wicker, Figurines made of stoneware, lighting,
namely, floor, and table lamps, imbedded candles, namely aromatherapy candles,
clocks, garment racks, candle accessories, namely, candle jars, towel bars,
bedding, namely, bed-in-a-bag, wash cloths, mirrors; accent furniture; figurines
of wood and polyresin; wood tables; nautical-theme wooden and polyresin home
decor items, namely wood fish, model lighthouses, model boats, wooden signs;
decorative gifts made of wood and polyresin, namely, general purpose decorative
storage cases and wooden animals, artificial floral items, namely garlands,
wreaths, centerpieces, basket arrangements, bouquets, swags, candle rings,
vines, bushes and stems, topiaries and ficus trees, candles, in the form of
pillars, votives, tapers, tea lights and candle sets, nautical-theme home decor
items of common metal, namely two-dimensional and three-dimensional models in
the shape of fish, lighthouses, boats, and non-luminous and non-mechanical metal
signs; figurines made of metal, brass, and copper, decorative gifts made of
paper mache, namely paper mache gift boxes
 
   
OUTDOORS BY TODAY’S LIVING
  Metal shepherd crooks with hooks used for supporting lawn decorations;
non-luminous, non-mechanical metal signs; and metal planters, Lantern with
citronella candle sold as a unit, and lanterns, Patio umbrellas, Stepping
stones, decorative garden stones shaped like people and

Page 5 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  animals, garden figurines made of stone and concrete; non-luminous,
non-mechanical signs made of wood, wood fencing and edging, wooden garden
stakes; benches, patio furniture, fitted protective patio furniture covers,
metal stand; and wind chimes, portable thermally-insulated coolers for food and
beverage, bird feeders, bird houses and bird baths, reusable plastic cubes
filled with freezable material for cooling beverages, plastic drinking cups,
mugs and plastic cups with straws, metal plant holders, watering cans, gardening
gloves, and mesh dinner plate covers, Patio torches, Non-metal awning with
supports.
 
   
ALPINE RIDGE
  Men’s, women’s, and children’s clothing, namely, jeans, shirts, coats,
jackets, snowsuits, sweatsuits, sweatshirts, sweaters, vests, parkas, gloves,
mittens, socks, shoes, hats and scarves, backpacks, tote bags, and wallets,
small suit cases and travel bags, children’s clothing, namely, children’s pants,
jerseys, shirts, underwear and thermals, Camping gear, namely, sleeping bags and
inflatable air mattresses, Tents; portable gazebos of fabric; portable gazebos
of plastic; awnings; and fabric canopies.
 
   
CHEF’S HELPER
  Kitchen housewares, namely, cutting boards and bakeware; cookware, namely,
steamers, steamer inserts, saucepans, non-electric griddles, frying pans, metal
cooking pans, glass cooking pans, cooking pots, pot lids, non-electric coffee
pots; and household kitchen utensils, namely, napkin holders, towel holders,
banana hangers, trivets, strainers, turners, tongs, whisks, basters, bottle
openers, pot and pan scrapers, spatulas, graters, colanders, scoops, salt and
pepper shakers, cookie presses, cookie cutters, sifters, ladles, garlic presses,
basting brushes, mixing bowls, rolling pins, wine cork screws, sieves, funnels,
spice racks, coaster sets comprising coasters not of linen or paper, wooden
mixing and serving spoons, serving forks, pepper grinders, non-electric salad
spinners, and wine racks, cutlery, including kitchen cutlery; hand-operated food
choppers; pizza cutters; parers; and non-electric can openers, measuring cups,
measuring spoons; and meat thermometers, non-metal key holders; and non-metal
clips for closing snack bags
 
   
BBQ CLASSICS
  Patio candles; colored fire torches, patio accessories, namely, fitted plastic
covers for metal propane gas tanks, patio accessories, namely, fitted plastic
covers for umbrellas, patio accessories, namely, fitted plastic covers for
furniture
 
   
BARBECUE CLASSICS
  Barbecue tools, namely, tongs and forks, barbecue grills, electric lighting
fixtures for the patio, and fitted plastic covers for barbecue grills, patio
accessories, namely, fitted plastic covers for patio furniture, patio
accessories, namely, fitted plastic covers for metal propane gas tanks, patio
accessories, namely, fitted plastic covers for umbrellas,

Page 6 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  barbecue tools, namely, spatulas, brushes for basting foods, brushes for
cleaning grills, and cooking skewers.
 
   
COACH AND FOUR
  Handbags, wallets, purses, tote bags, luggage, and small leather goods,
namely, clutch purses, leather key cases and credit card cases, gloves, hats,
dresses, pants, skirts, jackets, coats, shirts, blouses, vests, shorts and
sweaters, belts and men’s ties, cuff links, handkerchiefs, ladies and misses
shoes made of leather, suede, canvas, fabric or compositions and combinations.
 
   
FREE FALL
  Clothing, namely, pants, shorts, T-shirts, and woven shirts, sweaters and
sweatshirts.
 
   
CLUB INTERNATIONAL
  Men’s clothing, namely suits, pants, jackets, sweaters, coats, shirts, socks
and undergarments.
 
   
U. S. A. CLASSIC
  Clothing, namely, shirts, sweaters, skirts, blouses, dresses, shorts, pants,
jeans, coats, jackets, overalls, shortalls, hats, clothing belts, socks and
hosiery, duffle bags.

Page 7 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
HOLIDAY MAGIC BY
WONDERLAND TRADITIONS
  Christmas theme figurines and statuary made of wood, plastic, fabric and resin
in the form of Santas, snowmen, nutcrackers, carolers, reindeer, corner kids,
sleighs, wreaths, birdhouses, bears, moose and reindeer, elves, gingerbread
people, angels, Mrs, Claus, candy canes and nativities; Christmas theme
ornamental sculptures made of wood for indoor/outdoor decor; Christmas theme
ornamental sculptures of non-precious metal for indoor/outdoor decor, namely,
wind chimes, plaques and decorative fireplace screens; and plastic hooks and
hangers including wreath hangers, all for hanging decorations, Christmas theme
figurines and statuary of common metal, namely, Santas, kings, soldiers,
snowmen, reindeer, stars, sleighs, stockings, and angels; Christmas theme
ornamental sculptures of non-precious metal for indoor/outdoor décor, namely,
non-luminous and non-mechanical metal signs and baskets of common metal;
Christmas tins of metal; metal hooks and metal hangers for wreaths, Electric
lighted wooden figure stands; Christmas electric light sets resembling icicles;
electric candles; Christmas theme ornamental sculptures of non-precious metal
for indoor/outdoor décor, namely, candle lanterns and oil lanterns; electric
Christmas light strings and replacement bulbs; lighted Christmas garlands;
lighted plastic, polyresin, wood, and ceramic figurines; and lighted Christmas
tree toppers, Christmas theme figurines of terra cotta in the form of Santas,
snowmen, nutcrackers, carolers, reindeer, corner kids, and nativities, Boxed
Christmas cards; Christmas theme plastic window decals for decorating windows;
tissue paper; Christmas theme and winter theme figurines made out of paper
mache; Christmas theme chalk boards for home use; gift bags made from paper,
fabric and plastic; Christmas card holders made of fabric; decorative boxes made
of cardboard; advent calendars made of wood; and Christmas theme gift wrapping
paper, Pet clothing, namely, hats and vests; and pet accessories, namely,
collars, Jars for holding candles; candle holders not made of precious metals;
Christmas theme figurines of glass and ceramic in the form of Santas, snowmen,
nutcrackers, carolers, reindeer, corner kids, and nativities; Christmas theme
planters made of terra cotta; Christmas theme ornamental sculptures of
non-precious metal for indoor/outdoor decor, namely, bird houses; and Christmas
theme baskets made of wood, Unfitted novelty chair covers and Christmas theme
hanging figures and flags, all made of fabric, Santa suits and hats.
 
   
INTIMATE SECRETS
  Female clothing, namely, sleepwear, loungewear, gowns, shirts and robes, bras
and panties.
 
   
J. D. CHRISTOPHER
  Men’s suits, sport coats, pants, shirts, and all-weather coats.

Page 8 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
LUCA ROSSI
  Suits, sport coats, slacks, all-weather coats, topcoats, overcoats, and suit
separates, namely, suit jackets, suit pants and suit vests.
 
   
MAZZONI
  Dress shirts, knit sport shirts, sweaters, ties, suits, sport coats, slacks,
top coats and raincoats.
 
   
WONDERLAND TRADITIONS
  Christmas-theme figurines of common metal, namely, Santas, snowmen, reindeer
and stars; ornamental sculptures in the form of Christmas-theme greetings made
of non-precious metal, Christmas-theme figurines of wood, plastic or wicker,
namely, Santas, snowmen, reindeer and stars; water-ball snow globes; ornamental
sculptures in the form of Christmas-theme greetings made of wood, plastic,
straw, and wicker, Christmas tree ornaments; Christmas garlands; artificial
Christmas trees; artificial Christmas wreaths.
 
   
WITCH’S HAUNT
  paper and plastic Halloween face masks; party favors in the nature of small
toys; plastic, paper, and cardboard toy pumpkins; and toy party wind socks,
Halloween products, namely, paper treat bags, cardboard skeletons, stickers,
paper and cardboard banners and posters, Halloween costumes, Halloween
decorations, namely, plastic figurines, and plastic trees with plastic
Halloween-theme ornaments suspended from the branches thereof.
 
   
CI CLUB INTERNATIONAL
  Luggage sets, duffle bags, garment bags, briefcases, backpacks, totes, travel
bags, and handbags.
 
   
FLORENZI
  Luggage, duffle bags, garment bags for travel, tote bags, travel bags,
athletic bags, beach bags, overnight bags, cosmetic and toiletry cases sold
empty, knapsacks, luggage tags, suitcases; briefcases, attache cases, book bags,
school bags, business and credit card cases, briefcase-type portfolios;
backpacks, waistpacks, handbags, purses, wallets, billfolds, shoulder bags,
clutch purses, key cases, coin purses, diaper bags, and infant carriers worn on
the body, Women’s clothing, namely, pants, shirts, blouses, and jackets, Watches
sold to discount stores, outlet stores and off-price retail stores, men’s
clothing; namely, shirts, sweaters, jeans, pants, jackets.
 
   
MERRY GO ROUND KIDS
  Children’s, infants’ and toddlers’ clothing, namely, shirts, pants, shorts,
hats, jumpsuits, overalls, shortalls, sweaters, jackets, coats, jeans, warm-up
suits, rompers, swimwear, sweatshirts, sweatpants and coveralls.
 
   
I. O. U.
  Clothing, namely, shirts, pants, skirts, sweaters, jackets, socks, shoes, knit
tops, blouses, coats, blazers, sweatshirts, ties, belts.
 
   
ROSEMARY & IVY
  Female clothing, namely, sleepwear, loungewear, robes and dresses.
 
   
VILLAGE GARDENER
  Hand-operated garden tools, namely, pruners, loppers, rakes, shovels, picks,
spades, hedgers, trimmers, hoes, sprayers, lawn, watering, and garden hoses; and
hose mending kits consisting primarily of plastic hose

Page 9 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  connectors, metal hose fittings and connectors; metal cans sold empty and
metal lids for cans; metal broom handles; brass lawn ornaments; figures and
sculptures made of non-precious metal; hand-operated garden hose reels and
holders, all of common metal, hose and plastic spray nozzles; garbage cans,
all-purpose portable household containers, containers not of precious metal for
household use and non-metal cans sold empty; lawn sprinklers; garden
hose-attached sprayers; and bird feeders and bird houses, non-metal
hand-operated hose reels; non-metal broom handles; plastic lids for cans; and
plastic hose fittings and connectors; plastic figures, statues and figurines.
 
   
AUTUMN TAPESTRY
  Fragrances for personal use, Figurines and desktop statuary of common metal;
ornamental sculptures for indoor/outdoor décor made of non-precious metal,
non-luminous and non-mechanical metal signs; baskets of common metals, Candle
lanterns, Figurines and desktop statuary made of wood, raffia, fabric and resin;
ornamental sculptures for indoor/outdoor décor made of wood and plastic; wall
plaques; picture frames not of precious metal; non-metal lawn stakes; decorative
plastic flags, Candle holders not made of precious metals; figurines of glass
and porcelain; signs and suncatchers made of stained glass; planters for flowers
and plants; baskets made of wood.
 
   
MEMPHIS BLUES
  Girls’ and women’s clothing, namely, jeans, jackets, shorts, sweatshirts,
sweat pants, tops, bottoms, dresses, sweaters, jumpsuits and footwear, men’s
clothing and accessories, namely, jeans.
 
   
SUSSEX CLOCK WORKS
  Clocks.
 
   
STACY LEWIS
  Clothing, namely, men’s suits, sport coats, pants, dress shirts, and ties.
 
   
T. EDWARDS
  Men’s clothing and accessories, namely, pants, ties.
 
   
THERMA PLUSH
  Bed blankets and throws.

Page 10 of 10